Exhibit 10.5 A

AMENDMENT TO THE CHANGE IN CONTROL AGREEMENT

BY AND BETWEEN

UNITED BANK AND CHARLIE VALADE

THIS AMENDMENT is adopted this 10th day of November 2010, by and between UNITED
BANK, a federally-chartered stock savings bank (the “Bank”), and Charlie Valade
(the “Executive”).

WHEREAS, the Bank and the Executive entered into a Change in Control Agreement
on August 12, 2009, with a term commencing on December 1, 2009 (the
“Agreement”).

WHEREAS, the parties to the Agreement wish to amend the Agreement to have the
annual renewal date coincide with the Executive’s performance review.

NOW THEREFORE, the undersigned hereby amend the Agreement by deleting Section 1
of the Agreement in its entirety and replacing it with the following new
Section 1:

 

  “1. TERM OF AGREEMENT

 

  (a) The term of this Agreement shall include: (i) the current term ending on
December 1, 2012, plus (ii) any and all extensions of the term made pursuant to
this Section 1.

 

  (b) Commencing on December 1, 2010, this Agreement will be extended for an
additional five (5) months so that the term will end on May 1, 2013, unless
otherwise extended. Starting on May 1, 2011 (the “Renewal Date”) and continuing
on each anniversary of the Renewal Date thereafter, this Agreement shall renew
for an additional year such that the remaining term shall be three (3) years,
unless written notice of non-renewal (“Non-Renewal Notice”) is provided to
Executive at least thirty (30) days and not more than sixty (60) days prior to
each anniversary of the Renewal Date that the Agreement will not be renewed, The
Board will conduct a performance evaluation and review of Executive for purposes
of determining whether or not to renew or extend this Agreement and the results
thereof shall be included in the minutes of the Board’s meeting. In the event
the Board determined not to renew or extend this Agreement, the Board shall
provide a Non-Renewal Notice to Executive, and the remaining term of this
Agreement shall be twenty-four months. If the Executive is also a director, then
the Executive must abstain from voting with respect to the renewal or extension
of the term of this Agreement.”

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
to the Agreement, or have caused this Amendment to the Agreement to be duly
executed and delivered in their name and on their behalf, as of the day and year
first above written.

 

UNITED BANK

By: /s/ Richard B. Collins

Richard B. Collins

EXECUTIVE

/s/ Charles R. Valade

Charles R. Valade

 

A-2